Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasukawa et al (US 20170347394, “Yasukawa”).

	Re claim 1, Yasukawa discloses receiving a first negative acknowledgement (NACK) at a base station (BS) (figure 19, step 302) from a receiver user equipment (RxUE), the NACK corresponding to an original transmission of sidelink data over a sidelink from a transmitter user equipment (Tx UE) (figure 19, step 301); and selecting 
	Re claim 3, Yasukawa discloses selecting one or both of the BS and Tx UE is based on whether the BS has received the sidelink data of the original transmission paragraph [0177]).
	Re claim 4, Yasukawa discloses executing power control to the Rx UE (paragraph [0151]) such that the BS is able to receive the NACK from the Rx UE (paragraph [0179]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20200178292, “Kim”) in view of Yasukawa.

	Re claims 10 and 17, Kim discloses a receiver UE (Rx UE) (figure 8, element 820) receiving a sidelink grant from a base station (BS) at the Rx UE (relay UE; figure 7, step 720) indicating radio resources for transmission of sidelink data over a sidelink from a Tx UE (remote UE) to the Rx UE (figure 7, step 730), but fails to disclose detecting at 
	Re claims 11 and 18, Kim discloses the sidelink grant received from the BS is included in a downlink control information (DCI) having a cyclic redundancy check (CRC) scrambled with a common identifier known to both theTx UE and the Rx UE (paragraph [0067]).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yasukawa and further in view of Hu et al (US 11140697, “Hu”).
	Re claims 12 and 19, Kim discloses all of the limitations of the base claim, but fails to disclose transmitting a positive or negative acknowledgement (ACK/NACK) corresponding to reception of the sidelink data transmitted from the Tx UE, the ACK/NACK being carried in a physical sidelink shared channel (PSSCH) transmitted over the sidelink from the Rx UE to the Tx UE. However, Yasukawa discloses transmitting a positive or negative acknowledgement (ACK/NACK) corresponding to reception of the sidelink data transmitted from the Tx UE (figure 18, step 202), and Hu discloses the ACK/NACK being carried in a physical sidelink shared channel (PSSCH). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with .  

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yasukawa and further in view of Falahati et al (US 20190268920, “Falahati”).
	Re claims 13 and 20, the modified system of Kim fails to disclose transmitting a sidelink scheduling request in a PSSCH transmitted over the sidelink from the Rx UE to the Tx UE. However, Falahati discloses transmitting scheduling request in a physical sidelink shared channel (PSSCH). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Kim with Falahati for the benefit of providing reliable data communications by sending scheduling request of network resources on PSSCH.  

Allowable Subject Matter
Claims 2, 5-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467